Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 1 of 12 PAGEID #: 127800




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


                                         Case No. 2:11-cv-1016
  IN RE: OHIO EXECUTION
  PROTOCOL LITIGATION                    CHIEF JUDGE EDMUND A. SARGUS, JR.
                                         Magistrate Judge Michael R. Merz
  This document relates to:
  Plaintiffs Cleveland Jackson,          DEATH PENALTY CASE
  James Hanna,
  Kareem Jackson,                        First Execution scheduled for:
  Melvin Bonnell                         November 13, 2019


           Motion For Admission Of Defendant Governor Mike DeWine’s
                 Statements As Admissions Of A Party-Opponent
                         Under Fed. R. Evid. 801(D)(2)



         Plaintiffs move for admission of the out-of-court statements made by the

   lead Defendant Governor Mike DeWine. These statements are relevant to the

   significant issues in this case, mainly whether the State of Ohio will utilize the

   current execution protocol. These statements are admissible under Fed. R.

   Evid. 801(d)(2).




                                            1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 2 of 12 PAGEID #: 127801




                               Memorandum in Support

         Plaintiffs move for admission of statements made by the lead Defendant

   Governor Mike DeWine. Since this Court issued its Decision and Order on

   January 15, 2019 denying Plaintiff Henness’s Motion for Preliminary Injunction

   and Stay of Execution (ECF No. 2132), news outlets have reported multiple

   statements made by Governor DeWine about this litigation, in particular his

   comments on the January 15 Decision and Order, and his opinion about how

   the State of Ohio would or would not proceed with executions. These

   statements are relevant to the significant issues in this case presently being

   litigated on behalf of Plaintiffs Cleveland Jackson, James Hanna, Kareem

   Jackson, and Melvin Bonnell, mainly whether the State of Ohio will utilize the

   current execution protocol in the upcoming executions of these four plaintiffs.

   These statements are admissible under Fed. R. Evid. 801(d)(2).

   I.    Law.

         “Rule 801(2)(d) excludes from the rule against hearsay those statements

   that are ‘offered against an opposing party’ and that were either made ‘by the

   party,’ made ‘by a person whom the party authorized to make a statement on

   the subject,’ or made ‘by the party’s agent[.]’” Gjokaj v. United States Steel

   Corp., 700 F. App’x 494, 502 (6th Cir. 2019).

         The admissibility of statements of a party-opponent is grounded not in

   the presumed trustworthiness of the statements, but on “a kind of estoppel or

   waiver theory, that a party should be entitled to rely on his opponent’s

   statements.” United States v. DiDomenico, 78 F.3d 294, 303 (7th Cir. 1996). As



                                            2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 3 of 12 PAGEID #: 127802




   noted in the advisory committee notes to Rule 801(d)(2)(A), admissions by a

   party-opponent are excluded from the category of hearsay “on the theory that

   their admissibility in evidence is the result of the adversary system rather than

   satisfaction of the conditions of the hearsay rule.” Evid. 801 Advisory

   Committee’s Note. “For a statement to be an admission under Rule 801(d)(2),

   the statement must be made by a party, or by a party’s agent or servant within

   the scope of the agency or employment.” Vazquez v. Lopez-Rosario, 134 F.3d

   28, 34 (1st Cir. 1998).

   II.   Analysis.

         Governor DeWine has made multiple statements since this court’s

   Decision and Order of January 15, 2019, where this Court found that the

   midazolam three-drug execution protocol was certain or very likely to cause the

   inmate being executed severe pain and needless suffering. All of Governor

   DeWine’s statements were made in his official capacity as the Chief Executive

   of the State of Ohio, and all statements were in direct relation to this litigation.

   In addition, Governor DeWine’s official spokesperson made statements on the

   subject matter of Ohio’s lethal injection process. Those statements are also

   admissible. Gjokaj, 700 F. App’x at 502.

         After this Court’s January 15, 2019 Decision and Order, Governor

   DeWine granted a Reprieve to Plaintiff Warren Henness on January 25, 2019.

   In conjunction with that Reprieve, Governor DeWine issued a statement

   explaining that even though the Decision and Order of January 15, 2019 would

   be appealed, he directed the Ohio Department of Rehabilitation and Correction



                                            3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 4 of 12 PAGEID #: 127803




   (“ODRC”) “to assess Ohio’s current options for execution drugs and examine

   possible alternative drugs.” (Exhibit 1: Governor DeWine Delays Execution of

   Warren Henness in Response to Federal Court Order).1

         Following this initial news release, Governor DeWine made numerous

   statements over the following weeks and months that were reported or quoted

   in the press. In those reports, Governor DeWine repeatedly announced he

   would not authorize executions to go forward with the current three-drug

   protocol using midazolam:

         Gov. Mike DeWine said Tuesday that there will be no more
         executions in Ohio until a new method of carrying them out can be
         developed and deemed constitutional by the courts.

         “As long as the status quo remains, where we don’t have a protocol
         that has been found to be OK, we certainly cannot have any
         executions in Ohio,” DeWine told reporters at an Associated Press
         forum in Columbus. “That would not be right, at least in my
         opinion.”

   (Exhibit 2: 2/19/2019, Gov. Mike DeWine freezes all Ohio executions while

   new method developed, Cleveland.com.)

         DeWine said he doesn’t want another execution until a federal
         judge’s concerns with Ohio’s method are addressed. In January, he
         directed the state Department of Rehabilitation and Correction to
         come up with a new protocol, after U.S. Magistrate Judge Michael
         Mertz [sic] said the “current three-drug protocol will certainly or very
         likely cause ... severe pain and needless suffering.”

         DeWine’s office said the reprieves were granted “because it is highly
         unlikely that the state’s new execution protocol, which is still in the
         process of being developed by DRC, would have time to be litigated
         by scheduled execution dates.”



         https://governor.ohio.gov/wps/portal/gov/governor/media/news-and-
         1

   media/012519.


                                            4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 5 of 12 PAGEID #: 127804




   (Exhibit 3: 3/7/2019, DeWine delays three more executions due to lethal drug

   concerns, Columbus Dispatch.)

         DeWine told reporters Monday that he hasn’t thought about whether
         Ohio should stop using injections for executions. He added,
         however, that he “felt we had no choice” but to delay the state’s
         upcoming executions because the state’s prisons agency wouldn’t
         be able to develop a new execution protocol – and go through
         inevitable legal challenges to it – by the time of their original
         execution dates.

   (Exhibit 4: 3/11/2019, Legislative leader says he’s willing to discuss changing

   Ohio’s execution method, Cleveland.com.)

         “Ohio’s not going to execute someone under my watch when a
         federal judge has found it to be cruel and unusual punishment,”
         Mr. DeWine said in January.

   (Exhibit 5: 3/20/2019, Ohio attorney general chastises judge over death

   penalty, Toledo Blade.)

         DeWine recently ordered the Ohio Department of Rehabilitation and
         Correction to find a new method for executing death row inmates.
         Until that happens, all executions are on hold.

         A federal magistrate called Ohio's three-drug death penalty protocol
         “cruel and unusual punishment” banned by the U.S. Constitution.
         That carried weight with the governor.

         “Having that opinion in front of me, I felt that Ohio shouldn't be
         carrying out an execution while we know those facts,” DeWine told
         The Enquirer.

   (Exhibit 6: 4/17/2019, As Ohio struggles to find a painless way to kill death

   row inmates, is this the end of death penalty? Cincinnati Enquirer.)

         In February, DeWine said Ohio “certainly could have no executions”
         during the search for new drugs and the court challenges that would
         follow adopting a new system. DeWine said Wednesday his position
         hasn’t changed.




                                          5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 6 of 12 PAGEID #: 127805




   (Exhibit 7: 8/1/2019, Ohio Still Having Difficulty Finding Execution

   Drugs, WOSU.)

         DeWine said earlier this year that no executions would go forward
         until the state had a method for executions that would be okayed by
         a federal court. He asked the prisons department to come up with a
         new method to replace the three drugs it uses now, which are nearly
         impossible to find.

         ***
         However, speaking after a meeting at the Ohio Expo Commission,
         he said there’s a problem.

         “We see no protocol that we could put forward that would be allowed
         under Ohio law," he said.

         DeWine said he fears retribution from companies that sell the state
         drugs for Medicaid and other programs – some of which say they
         don’t want their drugs used in executions.

   (Exhibit 8: 8/19/2019, DeWine’s dismissal of fentanyl executions maintains

   execution gridlock, WOSU.)

         Asked Thursday about the apparent contradiction, DeWine press
         secretary Dan Tierney said the governor’s position “has not
         changed.” He added, “Even if the court rules that Ohio’s current
         protocol is constitutional, there are other problems” the state has to
         deal with. For example, if Ohio uses drugs it already has,
         manufacturers and distributors such as Hikma and AmeriSource
         Bergen might stop supplying medicines used at state-operated
         veterans homes.

         ***
         However, DeWine told reporters at an Associated Press forum in
         February, “Ohio is not going to execute someone under my watch
         when a federal judge has found it to be cruel and unusual
         punishment.”

   (Exhibit 9: 8/23/2019, Ohio fighting for execution method that Gov. DeWine

   said he wouldn’t use, Akron Beacon-Journal.)




                                           6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 7 of 12 PAGEID #: 127806




         These statements are not hearsay under Fed. R. 801(d)(2) and are

   admissible against the party who made them. Governor DeWine is the lead

   Defendant in this litigation. The statements were made by him and/or his

   spokesperson. The statements are relevant as they demonstrate Governor

   DeWine, as the lead Defendant, intends that (1) no executions will go forward

   using the current three-drug protocol using midazolam, (2) a new protocol is

   being developed, and (3) Defendants know and recognize that the current

   three-drug midazolam protocol will cause severe torturous pain if used. These

   admissions support the arguments advanced by the Plaintiffs in this litigation.

   See Bondie v. Bic Corp., 947 F.2d 1531, 1534 (1991); Hiner v. Ashland

   Broadcasting Corp., et al, Case No. 2:01-cv-919, 2006 WL 8442644, at *2-3

   (S.D. Ohio Oct. 16, 2006).

         Counsel for Defendants have asserted during hearings before this Court

   that press accounts of Governor DeWine’s various statements are not relevant

   because the media cannot be trusted to report his statements accurately. But

   the admissibility of the Governor’s statements does not depend on indicators of

   their trustworthiness:

         Trustworthiness is not a separate requirement for admission under
         Rule 801(d)(2)(A). United States v. Pinalto, 771 F.2d 457, 459 (10th
         Cir. 1985). The admissibility of statements of a party-opponent is
         grounded not in the presumed trustworthiness of the statements,
         but on “a kind of estoppel or waiver theory, that a party should be
         entitled to rely on his opponent’s statements.” United States v.
         DiDomenico, 78 F.3d 294, 303 (7th Cir.1996).

   Jewell v. CSX Transp., Inc., 135 F.3d 361, 365 (6th Cir. 1998). Further,

   “[a]dmissions of a party-opponent under Rule 801(d)(2) are accorded generous



                                          7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 8 of 12 PAGEID #: 127807




   treatment in determinations of admissibility.” Nowell v. City of Cincinnati, Case

   No. 1:03-cv-859, 2006 WL 2619846, at *6 (S.D. Ohio Sept. 12, 2006).

         What’s more, the press reports are consistent and repeated. There are

   even recordings of Governor DeWine making these statements. For example, a

   digital copy of the video of Governor DeWine’s statements on July 31, 2019 has

   already been filed on the docket in this case. (See Jackson’s Notice of Manual

   Filing, ECF No. 2325, PageID 113170.) The Court should also admit, as a

   statement of a party-opponent, that digital copy as well.2

         Under Fed. R. Evid. 1007, the press accounts are sufficient as the best

   evidence of the statements by the Governor concerning this litigation. If

   Defendants doubt the accuracy of any of the news reports identified by this

   Motion, their proper remedy, as this Court previously noted in the context of

   this very issue, is to offer into evidence the entirety of the statement, including

   any allegedly missing portions, under Fed. R. Evid. 106. As the Court

   explained, “Fed. R. Evid. 106 is a rule of inclusion, not of exclusion. If Plaintiffs

   were to offer only a portion of the Governor’s comments on the occasion in

   question, then Fed. R. Evid. 106 appears to be authority for admitting the

   whole statement. The question is premature, however, because no portion of

   the statement has yet been offered in evidence.” (Order Denying Defs.’ Motion

   in Limine, ECF No. 2324, PageID 113168.) Plaintiffs make that offer now, and




         2 Exhibit 10: https://www.wtrf.com/top-video/governor-dewine-
   reiterates-his-position-on-executions-announces-next-steps/.


                                             8
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 9 of 12 PAGEID #: 127808




   ask the Court to admit the video-recorded statement by the Governor, as well

   as all the other statements recorded by the news media identified above.

   III.   Conclusion.

          Plaintiffs therefore move that Exhibits 1–10, statements made by

   Governor DeWine or on his behalf, be admitted as statements by a party-

   opponent. The statements are highly relevant to the litigation and demonstrate

   the lead Defendant’s admission that the current execution protocol is not

   appropriate for future use in Ohio and that other execution methods need to be

   developed by the State of Ohio.




                                          9
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 10 of 12 PAGEID #: 127809




                Respectfully submitted this 18th day of September, 2019.


                                                 Deborah L. Williams
                                                 Federal Public Defender
                                                 Southern District of Ohio

                                                 by
    /s/ Allen L. Bohnert
    Allen L. Bohnert (0081544)
    Trial Attorney for Plaintiff Jackson         and

    and                                          Richard Cline (0001854)
                                                 Chief Counsel
    David C. Stebbins (0005839)                  Death Penalty Department
    Assistant Federal Public Defender
    Supervising Attorney                         Randall L. Porter (0005835)
    Co-Counsel for Plaintiff Jackson             Assistant State Public Defender

    Lisa M. Lagos (0089299)                      Office of the Ohio Public Defender
                                                 250 E. Broad Street - Suite 1400
    Paul R. Bottei (TN 17036)
                                                 Columbus, Ohio 43215-9308
    Adam M. Rusnak (0086893)
                                                 Telephone: (614) 466-5394
    Assistant Federal Public Defenders           Facsimile: (614) 644-0708
    Co-Counsel for Plaintiff Jackson             Richard.Cline@opd.ohio.gov
                                                 Randall.Porter@opd.ohio.gov
    Theodore C. Tanski (PA 314189)               Co-Counsel for Plaintiff Jackson
    Research & Writing Attorney
    Co-Counsel for Plaintiff Jackson             and

    Office of the Federal Public Defender        James A. King (0040270)
    for the Southern District of Ohio            Porter, Wright, Morris & Arthur LLP
    Capital Habeas Unit                          41 South High Street
    10 West Broad Street, Suite 1020             Columbus, Ohio 43215
    Columbus, Ohio 43215                         614-227-2051
    614-469-2999                                 614-227-2100 (fax)
    614-469-5999 (fax)                           Email: jking@porterwright.com
    Allen_Bohnert@fd.org                         Co-Counsel for Plaintiff Jackson
    David_Stebbins@fd.org
    Lisa_Lagos@fd.org                            Counsel for Plaintiff Jackson
    Paul_Bottei@fd.org
    Adam_Rusnak@fd.org
    TC_Tanksi@fd.org




                                            10
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 11 of 12 PAGEID #: 127810




   By                                          250 East Broad St., Suite 1400
                                               Columbus, Ohio 43215
   /s/ Allen L. Bohnert                        614-466-5394/614-644-0708 (Fax)
   Allen L. Bohnert (0081544)
   Trial Attorney for Plaintiff Hanna          Counsel for Plaintiff Bonnell
                                               and
   Paul R. Bottei (TN 17036)
   Co-Counsel for Plaintiff Hanna              Stephen Newman
                                               Federal Public Defender
   Assistant Federal Public Defenders          Northern District of Ohio

   Office of the Federal Public Defender       /s/ Alan C. Rossman
   for the Southern District of Ohio           ALAN C. ROSSMAN
   Capital Habeas Unit                         Assistant Federal Public Defender
   10 West Broad Street, Suite 1020            Director, Capital Habeas Unit
   Columbus, Ohio 43215                        Alan_rossman@fd.org
   Telephone: 614.469.2999
   Fax: 614.469.5999                           /s/ Vicki Werneke
   Allen_Bohnert@fd.org                        VICKI RUTH ADAMS WERNEKE
   Paul_Bottei@fd.org                          Assistant Federal Public Defender
                                               Capital Habeas Unit
   David L. Doughten                           Vicki_werneke@fd.org
   4403 St. Clair Avenue
   Cleveland, Ohio 44103                       1660 W. 2nd Street, Suite 750
   (216) 361-1112                              Cleveland, Ohio 44113
                                               (216) 522-4856
   Counsel for Plaintiff Hanna                 (216) 522-1951 (fax)

                                               Counsel for Plaintiff K. Jackson



   Office of the Ohio Public Defender

   /s/ Kimberly S. Rigby
   Kimberly S. Rigby [0078245]
   Supervising Attorney
   Death Penalty Dept.
   Kimberly.Rigby@opd.ohio.gov
   Trial Attorney for Plaintiff Bonnell

   /s/ Erika M. LaHote
   Erika M. LaHote [0092256]
   Assistant State Public Defender
   Erika.Lahote@opd.ohio.gov



                                           5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2502 Filed: 09/18/19 Page: 12 of 12 PAGEID #: 127811




                             CERTIFICATE OF SERVICE

         I hereby certify that on September 18, 2019, I electronically filed the

   foregoing Motion For Admission Of Defendant Governor Mike DeWine’s

   Statements As Admissions Of A Party-Opponent Under Fed. R. Evid.

   801(D)(2) with the Clerk of the United States District Court for the Southern

   District of Ohio using the CM/ECF system, which will send notification of such

   filing to the email addresses of opposing counsel that are on file with the Court.



                                        /s/ Allen L. Bohnert
                                        Allen L. Bohnert
                                        Trial Attorney for Plaintiff Cleveland
                                        Jackson and Plaintiff Hanna, and Court-
                                        Appointed Plaintiffs’ Liaison Counsel




                                           6
